UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6744




In Re:   GEORGE OGUENO OPANDE,




                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:05-cv-00748-GBL)


Submitted:   June 6, 2007                   Decided:   July 3, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George Ogueno Opande, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George Ogueno Opande petitions for a writ of mandamus.

He seeks an order declaring his guilty plea and plea agreement

unconstitutional.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.       See In Re: First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus

is a drastic remedy and should be used only in extraordinary

circumstances.   See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In Re: Beard, 811 F.2d 818, 826 (4th Cir. 1987).

          Because   Opande   does   not   have   a    clear    right   to   the

requested relief, we deny his petition for a writ of mandamus.               We

grant leave to proceed in forma pauperis.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              PETITION DENIED




                                - 2 -